                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )      No.:   3:12-CR-101-TAV-DCP-9
                                             )
LASHELBY KEONE BOURNE,                       )
                                             )
             Defendant.                      )


                                        ORDER

      Before the Court is defendant’s motion for early termination of supervised release

[Doc. 858]. On April 1, 2013, defendant pleaded guilty to conspiracy to distribute and

possess with intent to distribute 280 grams or more of a mixture and substance containing

a detectable amount of cocaine base and five kilograms or more of a mixture and substance

containing a detectable amount of cocaine [Doc. 258]. The Court later sentenced defendant

to a term of 65 months’ imprisonment, to be followed by five years of supervised release

[Doc. 566]. On February 19, 2019, defendant filed his motion requesting that the Court

prematurely terminate his supervised release [Doc. 858]. In support of his request,

defendant submits that he has been consistently employed since his release from prison,

aside from the time he spent recovering from injuries he sustained in a motor vehicle

accident, and has maintained stable housing with his fiancé, with whom he continues to

work to support his two daughters. Defendant further states that he has complied with the

conditions of his release and hopes to continue contributing positively to his community.
       The United States Probation Office has informed the Court that defendant reported

for a drug screen on June 4, 2019, and that although the sample provided by defendant

tested positive for cocaine, defendant denied any illegal drug use. Probation further states

that the sample was confirmed positive on June 8, 2019. For this reason, both the

government and the probation officer oppose defendant’s request for early termination.

       Title 18, § 3583(e)(1) of the United States Code provides as follows:

              The court may, after considering the factors set forth in section
              3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),
              and (a)(7)–
              (1)    terminate a term of supervised release and discharge the
                     defendant released at any time after the expiration of
                     one year of supervised release, pursuant to the
                     provisions of the Federal Rules of Criminal Procedure
                     relating to the modification of probation, if it is satisfied
                     that such action is warranted by the conduct of the
                     defendant released and the interest of justice . . . .

18 U.S.C. § 3583(e). After carefully considering the requirements of the statute, the Court

finds that the relevant provisions of 18 U.S.C. § 3553(a) do not support early termination

of defendant’s supervised release at this time. Although the Court commends defendant

for the improvements he has made in his life thus far, including his continued support of

his family, the Court finds that early termination of supervised release is not appropriate

given defendant’s recently-failed drug screen. Accordingly, defendant’s motion [Doc.

858] is DENIED.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE
                                               2
